This is a separate appeal by W.W. Sutton from the order appealed from in cause No. 29506, Sinopoulo et al. v. Portman et al., 192 Okla. 558, 137 P.2d 943, this day decided. The appellant is the assignee of an oil payment contract procured from one A.E. Hawkins, who had procured said oil payment contract from Hollenback, the owner of the oil and gas lease.
An examination of the record herein discloses no facts which distinguish this case from the case of Sinopoulo v. Portman, *Page 564 
and our opinion in that case is determinative of the issues presented herein.
There is one matter, however, which we deem of sufficient importance to notice. The record does not disclose whether Hawkins, from whom plaintiff in error acquired his interest, obtained his assignment before or after Hollenback began operations for drilling the well. It may be that labor and material had then been furnished out of which some of the laborers' and materialmen's lien claims arose. If so, said fact must be given consideration in the final adjustment of the rights and equities of the parties, when it must be determined whether this interest is primarily or secondarily liable for expense incurred by the receiver.
The cause is remanded for further proceedings in accordance with the views herein expressed.
BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. CORN, C. J., GIBSON, V. C. J., and RILEY, J., dissent.